The State o




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 8, 2015

                                     No. 04-15-00047-CR

                                      Vicente SALDANA,
                                           Appellant
                                               v.
                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-09-0169-CRA
                           Honorable Stella Saxon, Judge Presiding

                                        ORDER
        Appellant’s brief was originally due July 20, 2015; however, the court granted
appellant extensions of time to file the brief until September 2, 2015. The brief has not
been filed.

        We order appellant’s retained attorney, Samuel C. Beale, to file the appellant’s
brief by October 18, 2015. Counsel is advised that no further extensions of time will be
granted absent a timely motion that: (1) demonstrates extraordinary circumstances, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. If the brief or a conforming motion is not filed by the date
ordered, the court may abate this appeal and remand the case to the trial court for a
hearing to determine whether appellant or counsel has abandoned the appeal.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court